Exhibit 10.1

UNSECURED PROMISSORY NOTE

 

$3,000,000

November 16, 2006

FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND HEREBY, ENVIRONMENTAL
TECTONICS CORPORATION, a Pennsylvania corporation (hereinafter referred to and
obligated as “Borrower”), absolutely and unconditionally promises to pay to the
order of H. F. Lenfest, together with his successors and assigns, (“Lender”), at
such address as Lender shall designate to Borrower, the principal sum of the
lesser of (i) the principal sum of $3,000,000 and (ii) the outstanding balance
hereunder, in lawful money of the United States of America with interest on the
unpaid principal balance from time to time outstanding, in accordance with the
terms of this Unsecured Promissory Note (this “Note”). All outstanding principal
and any accrued and unpaid interest thereon shall be due and payable on the
earlier of October 6, 2007 or such date as Borrower draws down sufficient funds
to satisfy all amounts due under this Note pursuant to the Preferred Stock
Purchase Agreement, dated as of April 6, 2006 between Borrower and Lender (the
“Maturity Date”), unless sooner accelerated in accordance with this Note.

The amount of all advances made to Borrower and all payments of principal and
interest in respect of such advances, together with all other fees, charges,
payments and other obligations of Borrower under this Note, shall be evidenced
by Lender’s records, which shall be presumptive evidence as to the amount of
unpaid obligations owed by Borrower; provided, however, that Lender’s failure to
make any such notation shall not affect the obligation of Borrower to repay all
outstanding obligations to Lender when otherwise due.

1. Interest.

(a) During the period beginning on the date hereof and ending on the Maturity
Date, in the absence of an Event of Default, Borrower shall pay interest on the
outstanding principal balance under this Note at the annual rate of six (6%)
percent, payable in arrears on the Maturity Date. Interest shall accrue on each
loan evidenced by this Note as of the date of the funding of such loan and, to
the extent not paid, shall compound on the first day of each month.

(b) After the occurrence and during the continuance of an Event of Default,
interest shall accrue and be payable, on demand, at the per annum rate (the
“Default Rate”) of ten (10%) percent.

(c) Interest shall continue to accrue on the principal balance hereof at the
rate of interest specified in this Note, notwithstanding any demand for payment,
acceleration and/or the entry of any judgment against Borrower, until all
principal owing hereunder is paid in full.



--------------------------------------------------------------------------------



(d) If, at any time, any of the rates hereunder shall be finally determined by
any court of competent jurisdiction, governmental agency or tribunal to exceed
the maximum rate of interest permitted by any applicable laws, then, for such
time as such rate(s) would be deemed excessive, application thereof shall be
suspended and there shall be charged in lieu thereof the maximum rate of
interest permissible under such laws.

2. Procedures; Minimum Borrowing. Borrower shall provide Lender with three days’
written notice of its intent to borrow funds under this Note. Minimum borrowing,
under this Note shall be in increments of $1,000,000.

3. Payment. Borrower shall make payment in full of the principal indebtedness on
the Maturity Date.

4. Prepayments. This Note may be prepaid in whole or in part at any time and
from time to time without penalty.

5. Late Payments. If any payment of principal and/or interest is not received on
or before the date ten (10) days following the due date thereof, there shall be
immediately added to the obligations a late charge equal to five (5%) percent of
the amount past due. All late charges are immediately due and payable without
notice or demand.

6. Events of Default. The term “Event of Default” hereunder shall mean the
occurrence of one or more of the following:

(a) the nonpayment, when due, of any amount payable under this Note;

(b) Borrower becoming insolvent, making an assignment for the benefit of
creditors or filing or having filed against it any petition, actions, or case or
proceeding, voluntarily or involuntarily under any law or statute regarding
bankruptcy, insolvency, reorganization, receivership or dissolution;

(c) the entry of any final non-appealable judgment against Borrower which may,
in the reasonable judgment of Lender, have a material adverse effect on the
Borrower or the issuing of any attachment, levy or garnishment against any
property of Borrower or the occurrence of any substantial change in the
financial condition of Borrower, which in the reasonable judgment of Lender, is
materially adverse; or

(d) if any information or signature heretofore or hereafter furnished to Lender
from Borrower in connection with any of the Obligations (as hereinafter defined)
is materially false or incorrect.

7. Lender’s Rights Upon Default. Upon the occurrence of any Event of Default and
without the necessity of giving any prior written notice to Borrower, and in
addition to any other rights or remedies available to it at law or in equity,
Lender may do any one or all of the following: (i) accelerate the Maturity Date
of this Note and all amounts payable hereunder and demand immediate payment
thereof, including unpaid interest and Default Rate interest or (ii) pursuant to
the Warrant of Attorney contained herein, confess judgment against the Borrower.



--------------------------------------------------------------------------------



8. Application of Funds. All sums realized by Lender on account of this Note,
from whatever source received, shall be applied first to any fees, costs and
expenses (including attorneys’ fees) incurred by Lender, second to unpaid late
charges, third to accrued and unpaid interest and fourth to the repayment of
outstanding principal.

9. Attorneys’ Fees and Costs. In the event that Lender engages an attorney to
represent it in connection with (a) any default by Borrower under this Note; (b)
the enforcement of any of Lender’s rights and remedies under this Note, or the
negotiation and preparation of any amendment to this Note; (c) any potential
and/or actual bankruptcy or other insolvency proceedings commenced by or against
Borrower and/or (d) any potential and/or actual litigation arising out of or
related to any of the foregoing, this Note or any of the obligations evidenced
thereby (the “Obligations”), then Borrower shall be liable to and shall
reimburse Lender on demand for all reasonable attorneys’ fees, costs and
expenses incurred by the Lender in connection with any of the foregoing.

10. Disclosure for Confession of Judgment. The following sets forth a warrant of
authority for any attorney to, after the occurrence and during the continuance
of an Event of Default, confess judgment against Borrower. In granting this
Warrant of Attorney to Confess Judgment against Borrower, Borrower, following
consultation with (or decision not to consult with) separate counsel for
Borrower, and with knowledge of the legal effect hereof, hereby waives any and
all rights Borrower has, or may have, to prior notice and an opportunity for
hearing before entry of judgment, or execution upon any real or personal
property of Borrower under the constitutions and laws of the United States and
the Commonwealth of Pennsylvania. Borrower specifically acknowledges that Lender
has relied on this Warrant of Attorney in granting the financial accommodations
described herein.

11. Warrant of Attorney. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD UPON OR AFTER THE OCCURRENCE OF ANY
EVENT OF DEFAULT TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWER, FOR SUCH
SUMS AS ARE DUE AND/OR MAY BECOME DUE ON THE BORROWER’S OBLIGATIONS, WITH OR
WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND WITH
ATTORNEYS’ FEES EQUAL TO FIVE (5%) PERCENT OF THE PRINCIPAL AMOUNT THEREOF, BUT
NOT LESS THAN TEN THOUSAND ($10,000.00) DOLLARS ADDED FOR LIEN PRIORITY
PURPOSES, WITH ACTUAL ATTORNEY’S FEES GOVERNED BY THE PROVISIONS OF THIS NOTE.
BORROWER UNCONDITIONALLY AND IRREVOCABLY: (A) WAIVES THE RIGHT OF INQUISITION ON
ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE
PROTHONOTARY OR CLERK TO ENTER UPON THE WRIT OF EXECUTION SAID VOLUNTARY
CONDEMNATION AND AGREES THAT SAID REAL ESTATE MAY BE SOLD ON A WRIT OF
EXECUTION; (B) WAIVES AND RELEASES ALL RELIEF FROM ALL REDEMPTION, APPRAISEMENT,
STAY, EXEMPTION OR APPEAL LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED;
AND (C) RELEASES ALL ERRORS IN SUCH PROCEEDINGS. IF A COPY OF THIS NOTE,
VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF LENDER SHALL HAVE BEEN FILED IN SUCH
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL OF THIS NOTE AS A WARRANT
OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST
BORROWER SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF, AND THE SAME
MAY BE EXERCISED, FROM TIME TO TIME, AS OFTEN AS LENDER SHALL DEEM NECESSARY AND
DESIRABLE, AND THIS NOTE SHALL BE A SUFFICIENT WARRANT THEREFORE. LENDER MAY
ENTER ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT COUNTIES FOR ALL OR PART OF
THE BORROWER’S OBLIGATIONS, WITHOUT REGARD TO WHETHER JUDGMENT HAS BEEN ENTERED
ON MORE THAN ONE OCCASION FOR THE SAME BORROWER’S OBLIGATIONS. IN THE EVENT ANY
JUDGMENT ENTERED AGAINST BORROWER HEREUNDER IS STRICKEN OR OPENED UPON
APPLICATION BY OR ON BORROWER’S BEHALF FOR ANY REASON WHATSOEVER, LENDER IS
HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST
BORROWER; SUBJECT, HOWEVER, TO THE LIMITATION THAT SUCH SUBSEQUENT ENTRY OR
ENTRIES OF JUDGMENT BY LENDER MAY ONLY BE DONE TO CURE ANY ERRORS IN PRIOR
PROCEEDINGS, ONLY AND TO THE EXTENT THAT SUCH ERRORS ARE SUBJECT TO CURE IN THE
LATER PROCEEDINGS.



--------------------------------------------------------------------------------



12. Waiver of Jury Trial. IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
NOTE OR ANY OF THE OTHER OBLIGATIONS IN WHICH BORROWER AND LENDER ARE ADVERSE
PARTIES, BORROWER AND LENDER HEREBY WAIVE TRIAL BY JURY.

13. Jurisdiction. In any litigation arising out of or relating to this Note or
any of the other Obligations, Borrower hereby consents to the personal
jurisdiction of the State and/or Federal courts of the Commonwealth of
Pennsylvania.

14. Applicable Law. The substantive Laws of the Commonwealth of Pennsylvania
shall govern the construction of this Note and the rights and remedies of the
parties hereto.

15. Miscellaneous.

(a) Borrower hereby waives protest, notice of protest, presentment, dishonor,
notice of dishonor and demand. Borrower hereby waives and releases all errors,
defects and imperfections in any proceedings instituted by Lender under the
terms of this Note.

(b) The rights and privileges of Lender under this Note shall inure to the
benefit of its successors and assigns. All representations, warranties and
agreements of Borrower made in connection with this Note shall bind Borrower’s
successors and assigns.

(c) If any provision of this Note shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Note shall be construed as if such invalid or
unenforceable provision had never been contained herein.

(d) The waiver of any Event of Default or the failure of Lender to exercise any
right or remedy to which it may be entitled shall not be deemed to be a waiver
of any subsequent Event of Default or of Lender’s right to exercise that or any
other right or remedy to which Lender is entitled.

(e) The rights and remedies of Lender under this Note shall be in addition to
any other rights and remedies available to Lender at law or in equity, all of
which may be exercised singly or concurrently.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has duly executed this Unsecured Promissory Note as
of the day and year first above written and has hereunto set hand and seal.

 

 

 

 

ENVIRONMENTAL TECTONICS CORPORATION



 

By: 





 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

Name: 

 

 

 

 

Title: 

 



--------------------------------------------------------------------------------